


Exhibit 10.196


EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT

                           AGREEMENT made this 3rd day of November, 2003, but as
of February 5, 2003, by and between Lippert Components Manufacturing, Inc., a
Delaware corporation (the “Corporation”) and Jason D. Lippert (the “Executive”).


W I T N E S S E T H:

                           WHEREAS, on February 5, 2003, the Executive was
appointed President and Chief Executive Officer of the Corporation, Lippert
Components, Inc. (“LCI”), parent of the Corporation, and all other entities of
which LCI is a direct or indirect parent or partner, excluding Lippert
Components Holding, Inc. (collectively, the “LCI Entities”), all of which are
direct or indirect subsidiaries of Drew Industries Incorporated (“Drew”), and
has had extensive business and financial experience with the business conducted
by the LCI Entities, and the Corporation desires to utilize the Executive’s
experience, knowledge and abilities in connection with the operations of the LCI
Entities; and

                           WHEREAS, the Corporation does not wish the Executive
to compete against the LCI Entities,

                           NOW, THEREFORE, in consideration of the mutual
covenants and agreements herein contained, it is agreed as follows:

                           1. Employment. The Corporation hereby employs the
Executive and the Executive hereby agrees to serve the LCI Entities, excluding
Lippert Components Holding, Inc., as President and Chief Executive Officer. The
Executive will perform his duties on behalf of the LCI Entities at the principal
executive offices of the Corporation in Goshen, Indiana; provided, however, that
relocation of the Corporation’s executive offices shall be subject to approval
of the Board of Directors of the Corporation and the Executive shall at no time
be required to change his residence without his consent.



--------------------------------------------------------------------------------





                           2. Term. The term of this Agreement shall be for the
three (3) year period commencing as of the February 5, 2003.

                           3. Duties. During the term of this Agreement, the
Executive shall exert his best efforts, and, subject to the terms and provisions
hereof, shall devote substantially all of his time, attention, skills and
efforts to the business and affairs of the LCI Entities and will use his best
efforts to promote the interests thereof. Consistent with the foregoing, the
Executive shall not be precluded from giving appropriate attention to his
personal and financial affairs. The Executive shall act in accordance with the
policies of the LCI Entities as determined from time to time by their respective
Boards of Directors consistent with this Agreement, and shall perform such
services and duties as such Boards of Directors may from time to time direct
consistent with this Agreement, including, but not limited to, the duty to hire
and discharge employees of the LCI Entities and to determine the compensation
paid to such employees, including bonuses paid to such employees from the annual
18% incentive bonus pools maintained by the LCI Entities (the “Bonus Pools”).

                           4. Compensation. The Corporation agrees to pay the
Executive for his services to the LCI Entities a salary (“Base Salary”) of (i)
Three Hundred Thousand ($300,000) Dollars, effective as of February 5, 2003, for
the year ending December 31, 2003, and (ii) Four Hundred Thousand ($400,000)
Dollars for each of the years ending December 31, 2004 and 2005, payable
according to the customary payroll practice of the Corporation. Performance of
the Executive’s services will be reviewed annually by the Compensation Committee
of the Board of Directors of Drew (the “Compensation Committee”).

- 2 -

--------------------------------------------------------------------------------





                           5. Incentive Compensation.

                                         5.1 In addition to the Base Salary, and
subject to Section 5.3 hereof. The Executive shall be entitled to receive, for
each year during the term hereof, commencing with the year ending December 31,
2003, performance-based incentive compensation (the “Bonus”), equal to five (5%)
percent of (i) the excess of operating profits of the LCI Entities over (ii)
$8.0 million for 2003, and $8.3 million for 2004 and 2005; provided, however,
that if, after August 31, 2003 any of the LCI Entities shall acquire additional
business operations or dispose of any existing business operations, the
performance goals pursuant to which the Bonus is paid may be modified upon
agreement between the Executive and the Corporation. The Bonus shall be paid
from, and applied against, the Bonus Pools.

                                         5.2 For purposes of this Agreement, the
term “operating profits of the LCI Entities” means the consolidated income of
the LCI Entities (A) before (i) interest expense, (ii) interest or dividend
income, (iii) impairment of goodwill, (iv) intercompany administrative fees
charged to any of the LCI Entities by Drew, (v) taxes based upon income, (vi)
extraordinary items determined in accordance with generally accepted accounting
principles, and (vii) the cumulative effect of a change in accounting
principles, and (B) after giving effect (positive or negative) to a capital
charge equal to 6% of the increase or decrease in (i) the average net assets
employed by the LCI Entities during the year for which the Bonus is being
determined over (ii) $65 million for the year ending December 31, 2003 and $55
million for 2004 and 2005. For purposes of this Agreement, the term “net assets”
means: (a) total assets, excluding cash, minus (b) total liabilities, excluding
(i) current and long-term debt, (ii) intercompany balances, and (iii) income
taxes payable or deferred, all as reflected on the monthly Consolidating Balance
Sheet of Drew and its subsidiaries.

- 3 -

--------------------------------------------------------------------------------





                                         5.3 Notwithstanding anything to the
contrary contained herein, the following shall apply to payment of the Bonus:

                                                       5.3.1 at least 60% of the
amount of Bonus in excess of $400,000 for any year shall be paid in shares of
Drew Restricted Stock, and the balance of 40% shall be paid in such proportions
of shares of Drew Restricted Stock and cash as the Executive shall elect in his
sole discretion. All such shares of Drew Restricted Stock shall be subject only
to the restriction on transferability for a period of two years from the date of
grant;

                                                       5.3.2 the amount of Bonus
in excess of five times the Base Salary for any year shall be paid in shares of
Drew Deferred Stock which shall be issued to the Executive in five consecutive
annual installments on or about January 2nd, each in the amount of 20% of the
total grant of Deferred Stock commencing one year from the date of grant; and

                                                       5.3.3 All grants and
issuances of Restricted Stock and Deferred Stock as aforesaid shall be subject
in all respects to the Drew 2002 Equity Award and Incentive Plan (the “Drew
Plan”), and shall be made on, or as soon as practicable after, the date on which
Drew releases its year-end results of operations.

                                         5.4 Nothing in this Agreement, nor any
fixing of compensation in the form of Base Salary, Bonus, deferred compensation,
securities or otherwise, shall prevent the Compensation Committee from granting
to the Executive additional compensation in the form of cash, salary increases,
deferred compensation, securities or otherwise.

- 4 -

--------------------------------------------------------------------------------





                           6. Benefits.

                                         6.1 The Executive and his immediate
family shall continue to receive medical coverage at least equivalent, in nature
and extent, to the medical coverage afforded to him by the LCI Entities prior to
the date hereof, and such other reasonable benefits which he has received from
the LCI Entities prior to the date hereof.

                                         6.2 The Executive agrees to have an
annual comprehensive physical examination at the expense of the Corporation (to
the extent not covered by insurance) by a physician of his choice.

                                         6.3 The Executive shall be eligible to
participate in any pension, retirement, or profit-sharing plan adopted by the
LCI Entities for the benefit of its executives. For 2003, the Executive also
will be entitled to receive $10,000 pursuant to Drew’s retirement bonus program,
that must be used to purchase a tax deferred annuity and/or cash value life
insurance. For each year of the term of this Agreement thereafter, the Executive
shall be entitled to receive such retirement bonus payments in amounts
determined at the discretion of the Compensation Committee, but not less than
$10,000.

                                         6.4 The LCI Entities shall maintain, at
no cost to the Executive, disability insurance providing for weekly payments to
the Executive, in the event the Executive shall fail or be unable to perform his
obligations hereunder, in the amount of not less than $120,000 per year. Such
payments shall continue for the maximum available term after the commencement of
disability.

                                         6.5 During the period of employment
hereunder, the Corporation, at its expense, will make available to the Executive
one automobile (or an automobile allowance at the option of the Executive),
together with gasoline, customary insurance, maintenance, license fees, and
parking, to be used in connection with the business of the LCI Entities.

- 5 -

--------------------------------------------------------------------------------





                                         6.6 The Executive shall be entitled to
a vacation in each year during the term hereof of not less than three (3) weeks.

                                         6.7 The Corporation will recommend to
the Compensation Committee that, in November 2003, the Executive be granted an
option to purchase 15,000 shares of Drew Common Stock in accordance with the
Drew Plan. During the term of this Agreement thereafter, the Corporation will
recommend that the Compensation Committee grant to the Executive options to
purchase additional shares of Drew Common Stock, or other equity awards of
equivalent value, having a Black-Scholes option pricing model (or similar model)
annual value of at least $90,000, subject, however, to the discretion of the
Compensation Committee. The expense related to stock option compensation will be
deducted from “operating profits of the LCI Entities” (as defined in Section 5.2
hereof) as and when expensed by Drew.

                           7. Expenses. All travel and other expenses incident
to the rendering of services by the Executive hereunder in accordance with the
travel policies of the LCI Entities will be paid by the Corporation. If any such
expenses are paid in the first instance by the Executive, the Corporation will
reimburse him therefor on presentation of expense vouchers.

                           8. Termination.

                                         8.1 If, on account of physical or
mental disability, the Executive shall fail or be unable to fully perform this
Agreement for a continuous period of six (6) months, the Corporation may, at its
option, at any time thereafter, upon thirty (30) days written notice to the
Executive, terminate this Agreement, and this Agreement shall come to an end at
the end of said notice period as if such date were the termination date of this
Agreement. Notwithstanding the termination of the period of employment as
aforesaid, the Corporation shall pay the Bonus to the Executive proportionately
with respect to the period prior to the date of termination.

- 6 -

--------------------------------------------------------------------------------





                                         8.2 In the event of the death of the
Executive during the term hereof, the term of this Agreement shall terminate on
the date of death. In such case, the Corporation shall continue to pay to the
heir or designee of the Executive (i) the Base Salary, which the Executive would
have been entitled to receive but for such termination, for a period of six (6)
months from the date of death of the Executive, and (ii) the Bonus,
proportionately, with respect to the period prior to the date of termination.

                                         8.3 The Corporation shall have the
right to terminate this Agreement at any time upon ten (10) days written notice
to the Executive in the event that (i) the Executive has committed a willful
material breach of the terms of this Agreement and such breach shall continue
for a period of ten (10) days after notice specifying the nature of the breach,
or (ii) the Executive is convicted of, or pleads nolo contendere to, any felony
or crime involving moral turpitude. In such event, this Agreement shall come to
an end as of the end of such notice period as if such date were the termination
date of this Agreement.

                           9. Non-Competition, Corporate Property.:

                                         9.1 During the term of this Agreement
and for a period of three (3) years from the date of termination of this
Agreement, the Executive shall not, directly or indirectly, undertake or perform
services in or for, or render services to, participate in, or have any financial
interest in, or engage in, any business competitive to that of the business of
the LCI Entities, Drew or their affiliates (collectively, the “Affiliated
Companies”) or solicit for employment or employ any employee of the Affiliated
Companies. For purposes hereof, a business shall be deemed competitive if it is
conducted in any geographic or market area in which any of the Affiliated
Companies are engaged in business during the period covered by this Section 9
and involves the development, design, manufacture, marketing, packaging sale or
distribution of any products developed, designed, manufactured sold or
distributed, or the offering of any services offered, by any of the Affiliated
Companies in the manufactured housing (including park and office models),
modular housing, recreational vehicle, and utility trailer industries; and the
Executive shall be deemed directly or indirectly to engage in such business if
he, or any member of his immediate family (i.e., his spouse and children)
participates in such business, or in any entity engaged in or which owns, such
business, as an officer, director, employee, consultant, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock; provided, however, that the Executive will
not at any time utilize the names “Lippert” or “Lippert Components” or
“Continental Stamping” or “Kinro” or “Drew”, or any derivatives of any of the
foregoing, or any other name used by any of the Affiliated Companies in any
business competitive to that of the business of the Affiliated Companies, or any
patent, trademark, tradename, service mark, logo, copyright or similar
intellectual property, whether or not registered, of any of the Affiliated
Companies, or any proprietary information of any of the Affiliated Companies.
The foregoing, however, shall not be deemed to prevent the Executive from
investing in securities if such class of securities in which the investment is
made is listed on a national securities exchange or is of a company registered
under Section 12(g) of the Securities Exchange Act of 1934, and, if the company
in which such investment is made competes with any of the Affiliated Companies,
such investment represents less than one (1%) per cent of the outstanding
securities of such class.

- 7 -

--------------------------------------------------------------------------------





                                         9.2 The Executive agrees that all
products, packaging, inventions, patents, patent applications, designs,
creations, ideas, techniques, methods, or any portions thereof, or any
improvements or modifications thereon, or any know-how or procedures related
thereto, which relate to the business of the Affiliated Companies, conceived,
invented, discovered or executed by the Executive during the term of this
Agreement, whether or not marketed or utilized by the Affiliated Companies,
shall be the sole and exclusive property of the LCI Entities, without additional
compensation payable therefor; and by these presents the Executive hereby
assigns to the Corporation any and all right, title and interest he has, or may
have, therein.

                           10. Notices. All notices and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, telegram, telex, facsimile
or other standard form of telecommunication, or by registered or certified
post-paid mail, return receipt requested, and addressed as follows, or to such
other address as any party may notify the other in accordance with the
provisions hereof:


              To the Corporation: Lippert Components Manufacturing, Inc.
2766 College Avenue
Goshen, Indiana 46528                     Attention: Chief Financial Officer
Telephone: (574) 535-2085
Telecopy: (574) 535-2091                        - copy to -     Lippert
Components, Inc.
2375 Tamiami Trail North, Suite 110
Naples, Florida 34103 Attention: Chairman
Telephone: (239) 659-2005
Telecopy: (239) 659-2009    Drew Industries Incorporated
200 Mamaroneck Avenue
White Plains, New York 10601 Attention: President
Telephone: (914) 428-9098
Telecopy:
(914) 428-4581    - and -


- 8 -

--------------------------------------------------------------------------------



Phillips Nizer LLP
666 Fifth Avenue
New York, NY 10103-0084 Attention: Harvey F. Milman, Esq.
Telephone: (212) 977-9700
Telecopy: (212) 262-5152                                            
              To the Executive:     Jason D. Lippert
707 Bainbridge Place
Goshen, IN 46526               - copy to     ________________________
________________________
________________________
Telephone: _______________
Telecopy: ________________


                           11. Additional Provisions.

                                         11.1 This Agreement constitutes the
entire Agreement between the parties, and there are no terms other than those
contained herein. No variation hereof shall be deemed valid unless in writing
and signed by the parties hereto, and no discharge of the terms hereof shall be
deemed valid unless by full performance by the parties hereto, or by a writing
signed by the parties hereto.

                                         11.2 This Agreement shall inure to the
benefit of and be binding upon the Corporation, its successors and assigns, and
the Executive, his heirs, executors, administrators and legal representatives.

                                         11.3 This Agreement shall not be
terminated, voluntarily or involuntarily, by the liquidation or dissolution of
the Corporation or by the merger or consolidation of the Corporation with or
into another corporation.

                                         11.4 In the event that any one or more
of the provisions of this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

- 9 -

--------------------------------------------------------------------------------





                                         11.5 This Agreement shall be governed
by the internal laws of the State of Indiana without giving effect to principles
of conflicts of law. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court located in
Indianapolis, Indiana over any suit, action or proceeding arising out of or
relating to this Agreement. Each party hereby irrevocably waives to the fullest
extent permitted by law, (i) the right to a trial by jury; (ii) any objection
that they may now or hereafter have to the venue of any such suit, action or
proceeding brought in any such court; or (iii) any claim that any such suit,
action or proceeding has been brought in an inconvenient forum. Final judgement
in any suit, action or proceeding brought in any such court shall be conclusive
and binding upon each party duly served with process therein and may be enforced
in the courts of the jurisdiction of which either party or any of their property
is subject, by a suit upon such judgement.

                                         11.6 This Agreement may be executed in
one or more counterparts, each of which shall be an original, but all of which
shall be deemed to be one and the same instrument.

                                         11.7 In the event of any proceeding
involving a claim or dispute arising under this Agreement, the prevailing party
(by motion, on the merits, or otherwise) shall be entitled to recover, in
addition to any remedy awarded in such proceeding, all costs and expenses,
including actual attorneys fees, incurred by the prevailing party in such
proceeding.

                                         11.8 The headings of this Agreement are
for the convenience of reference only and shall not affect in any manner any of
the terms and conditions hereof.

(Signature Page Follows)

- 10 -

--------------------------------------------------------------------------------





                           IN WITNESS. WHEREOF, the Corporation has caused these
presents to be signed by its duly authorized officer, and its corporate seal to
be hereunto affixed, and the Executive has hereunto set his hand the day and
year first above written.


ATTEST:



/s/ Fredric M. Zinn

WITNESS:

/s/ Jeannie Colthorp

LIPPERT COMPONENTS MANUFACTURING,
     INC.


/s/ Leigh J. Abrams



/s/ Jason D. Lippert


- 11 -

--------------------------------------------------------------------------------
